La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Hoy nos toca resolver si bajo las circunstancias siguien-tes un dictamen de un tribunal de primera instancia cons-tituye una resolución o una sentencia: (1) una moción de relevo de sentencia presentada en un caso pasados los seis (6) meses de haberse registrado la sentencia; (2) funda-mentada en la nulidad de la sentencia por falta de juris-dicción sobre la persona; (3) donde las partes se oponen a ésta en los méritos y no plantean la defensa de que dicha moción es tardía y dicho foro no tiene jurisdicción para atenderla, y (4) donde el tribunal celebra una vista eviden-ciaría y resuelve la moción de relevo en los méritos.
En el recurso de autos se solicita la revisión de la sen-tencia dictada por el Tribunal de Circuito de Apelaciones, mediante la cual dicho foro desestimó el recurso de apela-ción presentado por la peticionaria, Fajardo Farms Corporation (en adelante Fajardo Farms). Atendido el recurso como un certiorari, dicho tribunal lo denegó por haber sido presentado fuera del término de treinta (30) días dispuesto en el Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k) y la Regla 18(B)(2)(b) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII. Por entender que el recurso apropiado era de apelación y que éste se presentó oportunamente ante el Tribunal de Circuito de Apelaciones, revocamos el dictamen emitido. Veamos.
H-1
El 26 de septiembre de 1963, Fajardo Farms obtuvo un préstamo de ochenta mil dólares ($80,000) de Caguas Federal Savings Bank (en adelante el Banco), garantizado con hipoteca sobre dos (2) parcelas de terreno en Fajardo. *240El pagaré hipotecario fue suscrito por Philip Diorio como presidente de Fajardo Farms. Debido a falta de pago, el 9 de mayo de 1990, el Banco presentó una demanda de eje-cución de hipoteca contra Fajardo Farms y Philip Diorio.(1) Dichos demandados fueron emplazados mediante edicto ya que, alegadamente, a pesar de las gestiones realizadas para ello, no se pudieron emplazar personalmente. Poste-riormente, el 11 de abril de 1991, el foro de instancia dictó la sentencia en rebeldía. Declaró con lugar la demanda y ordenó la venta de los inmuebles en una subasta pública. Luego de los trámites de rigor, el 26 de noviembre de 1991 se adjudicó la buena pro al Banco. Posteriormente el Banco vendió los inmuebles a Dámaso Talavera, quien para la fecha de la compraventa era gerente de la sucursal de Fa-jardo del Banco.
Aproximadamente tres (3) años más tarde, el 9 de mayo de 1994, Fajardo Farms presentó un escrito titulado “Soli-citud para que se deje sin efecto sentencia y que se anule venta judicial por falta de jurisdicción por insuficiencia en el emplazamiento”. En dicha moción alegó, en síntesis, que la sentencia dictada en su contra era nula debido a que la declaración jurada que sirvió de base para la expedición del emplazamiento mediante edictos era insuficiente. Ex-presó que las diligencias practicadas por el emplazador con el fin de notificar personalmente al demandado no agota-ron toda posibilidad razonable de localizarlo. Continuó ale-gando que de los archivos del Departamento de Estado sur-gía la dirección de la oficina principal de la corporación demandáda y quién era su agente residente, y que no se trató de diligenciar el emplazamiento en dicha dirección. Por estas razones concluyó que el tribunal nunca adquirió jurisdicción sobre la demandada Fajardo Farms. Oportu-namente, el Banco presentó su oposición. Trabada la con-troversia y luego de celebrar una vista evidenciaría donde. *241se escuchó a las partes y se consideró la prueba aportada, el tribunal de instancia denegó la solicitud de la peticiona-ria Fajardo Farms.
Así las cosas, la peticionaria presentó una moción de determinaciones de hechos, Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, y una moción de reconsideración, Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, las cuales fueron denegadas mediante una resolución notifi-cada el 13 de febrero de 1995.
Inconforme con dicho dictamen, la peticionaria presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones. Luego de los trámites de rigor, el tribunal apelativo atendió el recurso como un certiorari y dictó una sentencia el 18 de agosto de 1995, denegándolo por haberse presentado fuera del término de treinta (30) días estable-cido para ello en el Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994, supra. Señaló en su sentencia que el recurso apropiado era el certiorari y no una apelación, ya que se estaba solicitando la revisión de una denegatoria de una moción de relevo de sentencia, Regla 49.2 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, para lo cual el recurso apropiado es el certiorari. Concluyó dicho foro que la mo-ción de reconsideración, Regla 47 de Procedimiento Civil, supra, no había interrumpido el término para acudir en alzada debido a que había sido rechazada de plano. En cuanto a la moción de determinaciones de hechos —Regla 43.3 de Procedimiento Civil, supra— entendió que ésta de-bía entenderse como una moción de reconsideración, ya que lo que había dictado el foro de instancia era una reso-lución, no una sentencia, y que sólo se podía solicitar de-terminaciones de hechos al amparo de la Regla 43.3 de Procedimiento Civil, supra, de sentencias finales.
Inconforme con dicho dictamen, acude ante nos la peti-cionaria, Fajardo Farms, para aducir la comisión de los errores siguientes:
Erró el Honorable Tribunal de Circuito de Apelaciones al con-*242cluir que el fallo del Tribunal de Primera Instancia que denegó una solicitud para anular una sentencia en rebeldía dictada sin jurisdicción sobre la peticionaria, s[ó]lo era revisable mediante Petición de Certiorari.
Erró el Honorable Tribunal de Circuito de Apelaciones al resolver que la oportuna interposición de una solicitud de deter-minaciones de hechos adicionales al amparo de la Regla 43.3 de las de Procedimiento Civil no interrumpió el término para acu-dir en alzada de [un] fallo que denegó una solicitud de nulidad de una sentencia en rebeldía dictada sin jurisdicción sobre la peticionaria.
Erró el Honorable Tribunal de Circuito de Apelaciones al ne-garse a anular una sentencia dictada sin jurisdicción sobre la persona de la parte demandada.
El 20 de octubre de 1995, emitimos la resolución si-guiente:
Evaluada la petición de certiorari, se le concede a la parte recurrida un término de veinte (20) días, contados a partir de la notificación de esta resolución, para que muestre causa por la cual no se deba expedir el auto de certiorari y revocar la sen-tencia recurrida. En particular, se invita a la parte recurrida a que exponga su posición sobre si por su naturaleza y tomando en consideración que el foro de instancia también podía conocer del asunto planteado mediante pleito independiente, la dispo-sición de una moción presentada al amparo de la Regla 49.2(4) de Procedimiento Civil, atacando la validez de una sentencia por nulidad, por falta de jurisdicción sobre la persona del de-mandado, se equipara a una sentencia, o sea a una resolución que resuelve finalmente la cuestión litigiosa de la cual se puede apelar al Tribunal de Circuito de Apelaciones y por lo tanto, le son aplicables las Reglas 43.3 y 53.1(d) de Procedimiento Civil.
El peticionario podrá también, dentro del término antes dis-puesto, expresarse sobre el punto aquí señalado.
Se apercibe a la parte recurrida que su incomparecencia será considerada como que se allana a este curso decisorio.
Con el beneficio de la comparecencia de ambas partes y estando en condiciones de resolver, procedemos según lo intimado. Veamos.
*243HH h-H
La Regla 49.2 de Procedimiento Civil, supra,(2) dispone, en su parte pertinente, lo siguiente:
Mediante moción y bajo aquellas condiciones que sean justas, el tribunal podrá relevar a una parte o a su representante legal de una sentencia, orden o procedimiento por las siguientes ra-zones:
(4) Nulidad de la sentencia;
... La moción se presentará dentro de un término razonable, pero en ningún caso después de transcurridos seis (6) meses de haberse registrado la sentencia u orden o haberse llevado a cabo el procedimiento. Una moción bajo esta Regla 49.2 no afec-tará la finalidad de una sentencia, ni suspenderá sus efectos. Esta regla no limita el poder del tribunal para (a) conocer de un pleito independiente con el propósito de relevar a una parte de una sentencia, orden o procedimiento; (b) conceder un remedio a una parte que en realidad no hubiere sido emplazada; y (c) de-jar sin efecto una sentencia por motivo de fraude al tribunal. (Énfasis suplido.)
 De lo anterior se desprende que la citada Regla 49.2 provee un mecanismo para que una parte pueda solicitar el relevo de una sentencia en su contra, siempre que se cum-pla con una de las causales allí enumeradas y se presente ésta dentro de un término de seis (6) meses de haberse registrado la sentencia. Hemos resuelto que este término es de naturaleza fatal en su acción extintiva del derecho. Sánchez Ramos v. Troche Toro, 111 D.P.R. 155 (1981); Municipio de Coamo v. Tribunal Superior, 99 D.P.R. 932, 937 (1971). Transcurrido dicho plazo, no puede adjudicarse la solicitud de relevo.
*244No obstante, la propia regla dispone que ella no limita el poder de un tribunal para conocer de un pleito independiente con el propósito de relevar a una parte de una sentencia, orden o procedimiento, o conceder un remedio a una parte que no hubiese sido emplazada y sobre la cual el tribunal no adquirió jurisdicción. A tales efectos, en Figueroa v. Banco de San Juan, 108 D.P.R. 680, 689 (1979), señalamos que “[se] admite generalmente el ejercicio de la acción independiente en casos de sentencias nulas, ya que [é]stas son inexistentes”. Lo anterior se manifiesta, entre otras ocasiones, cuando la sentencia se ha dictado sin jurisdicción, ya sea sobre la materia o las partes en un pleito. Es decir, si el tribunal nunca adquirió jurisdicción sobre la persona del demandado, el dictamen emitido es nulo y no está sujeto al plazo extintivo de seis (6) meses dispuesto en la Regla 49.2 de Procedimiento Civil, supra, para la presentación de la moción de relevo de sentencia. El tribunal, a instancia propia o a petición de una parte interesada, puede dejar sin efecto en cualquier momento una sentencia nula u obtenida mediante fraude. Figueroa v. Banco de San Juan, supra.
De otra parte, la Regla 43.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, define el término “sentencia” como cualquier determinación del tribunal que resuelva finalmente la cuestión litigiosa y de la cual pueda apelarse o solicitarse una revisión. En consonancia con lo anterior, en reiteradas ocasiones hemos resuelto que si un tribunal dicta una resolución, pero ésta verdaderamente pone fin a la controversia entre las partes, la resolución referida constituye una sentencia final de la cual puede interponerse un recurso de apelación. A.F.F. v. Tribunal superior, 93 D.P.R. 903 (1967); Arroyo v. Quinones, 77 D.P.R. 513 (1954).
En Rodríguez v. Tribl. Mpal. y Ramos, 74 D.P.R. 656, 664 (1953), explicamos la diferencia entre una resolución y una sentencia. Señalamos allí lo siguiente:
*245No es muy difícil concluir que existe una diferencia conceptual categórica entre una “resolución” y una “sentencia”. Nin-guna de las dos constituye un término genérico dentro del cual pueda entenderse comprendida la otra específicamente. Una resolución pone fin a un incidente dentro del proceso judicial, mientras una sentencia pone fin a la controversia entre las par-tes mediante una adjudicación final. Id.
Analicemos los hechos que nos ocupan, a la luz de las normas de derecho antes reseñadas.
HH HH HH
En el caso de autos, la solicitud presentada por la peti-cionaria Fajardo Farms, para que se decretara la nulidad de la sentencia dictada en su contra, fue presentada aproximadamente tres (3) años después de registrada; dos años y medio (2 1/2) en exceso del término fatal de seis (6) meses estatuido en la citada Regla 49.2 para la presenta-ción de la moción de relevo. Este hecho, por sí solo, hacía improcedente la presentación de una moción de relevo. No obstante, el peticionario tenía derecho a incoar una acción independiente de nulidad de sentencia. Ejerció esta opción presentando, dentro del mismo pleito en que se dictó la sentencia en su contra, una solicitud para que se decretara su nulidad por falta de jurisdicción sobre su persona. El foro de instancia no desestimó la moción presentada; la acogió y concedió un término a la parte recurrida para oponerse. Esta compareció y se opuso en los méritos. No planteó la defensa de falta de jurisdicción del tribunal para entender en la moción de relevo por tardía ni cuestionó la facultad del tribunal para conocer de la acción de nulidad. El tribunal celebró una vista evidenciaría en la cual, ade-más, se discutió la procedencia del decreto de nulidad solicitado. Tras dirimir la controversia, emitió su dictamen de forma fundamentada, resolviendo en los méritos la soli-citud de Fajardo Farms para que se anulara la sentencia *246en rebeldía dictada en su contra. El dictamen lo denominó resolución.
De lo anterior se desprende, con meridiana claridad, que tanto el tribunal como las partes, a todos los efectos procesales, consideraron la solicitud presentada de relevo de sentencia por nulidad, como si se tratara de una acción independiente de nulidad de sentencia.
De esta forma, el fallo emitido por el Tribunal de Pri-mera Instancia con relación a la solicitud de nulidad de sentencia de Fajardo Farms, aunque denominado “resolu-ción”, puso ñn a toda controversia pendiente de adjudica-ción entre las partes. La controversia sólo podía dirimirse en un pleito independiente. Lo único que distingue este caso de los casos de nulidad de sentencia, que por lo común se presentan independientemente, es que los demandantes no tuvieron que emplazar a los demandados y que el caso se tramitó en la Secretaría del tribunal con el mismo nú-mero del anterior. En cuanto a la falta de emplazamiento, ésta se suplió al no presentar el Banco oportunamente la defensa de falta de jurisdicción sobre su persona y entrar a discutir en los méritos el planteamiento de nulidad de la sentencia. Las actuaciones del Banco constituyeron una sumisión voluntaria que hacía innecesario el emplaza-miento.
Es preciso destacar que, como hemos señalado, existen dos (2) mecanismos a través de los cuales una parte puede conseguir ser relevada de los efectos de una sentencia dic-tada sin jurisdicción sobre su persona. La Regla 49.2 de Procedimiento Civil, supra, alude a ambos mecanismos. El primero es una solicitud bajo la Regla 49.2(4), supra, la cual, por disposición de la propia regla, debe ser presen-tada dentro de los seis (6) meses siguientes de haberse re-gistrado la sentencia u orden o haberse llevado a cabo el procedimiento. Transcurrido el término de seis (6) meses dispuesto en la Regla 49.2, supra, la parte que desee plan-*247tear la nulidad de la sentencia debe recurrir a una acción independiente de nulidad de sentencia.
Ahora bien, según señaláramos anteriormente, ya sea que el decreto de nulidad se solicite mediante una moción de relevo bajo la Regla 49.2(4) de Procedimiento Civil, supra, presentada dentro del mismo pleito en que se dictó la sentencia que se pretende anular, o ya sea que se haya optado por incoar una acción independiente, el remedio que ha de ser concedido por el tribunal es el mismo. En un caso como el de autos, la naturaleza del dictamen emitido no admite distinción por el sólo hecho de haber sido dictado en respuesta a una moción interpuesta dentro del pleito original. Este hecho no cambia la naturaleza de la acción de nulidad presentada ni el fallo emitido por el tribunal de instancia. El fallo del cual recurrió Fajardo Farms ante el Tribunal de Circuito de Apelaciones era apelable. Dispuso en su totalidad y de manera final de la controversia relativa a si era nula, por falta de jurisdicción sobre la persona, la sentencia impugnada. Bajo estas circunstancias, no cabe duda de que le aplican las disposiciones de la Regla 53.1(d) de Procedimiento Civil, 32 L.P.R.A. Ap. III, que en esencia disponen, que el término para apelar se interrumpirá por la oportuna presentación de una solicitud de determinaciones de hechos adicionales, al amparo de la Regla 43.3 de Procedimiento Civil, supra, y éste comenzará a contarse de nuevo desde que se archive en autos una copia de la notificación de cualquier orden para denegar o conceder las referidas determinaciones adicionales.
La conclusión arribada es cónsona con el propósito primordial de nuestro sistema de derecho procesal que persigue la solución justa, rápida y económica de los procedimientos. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Las normas procesales deben interpretarse de forma liberal para evitar la multiplicidad de accio-*248nes litigiosas y la complejidad innecesaria en las acciones. Ramos v. Trans Oceanic Ins. Co., 103 D.P.R. 298 (1975). Véase, además, J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1986, Vol. II, págs. 5-7.
En conclusión, erró el Tribunal de Circuito de Apelacio-nes al acoger como certiorari el recurso de apelación pre-sentado y denegarlo por falta de jurisdicción. Procede la revocación del dictamen emitido y la devolución del caso a dicho foro para que el recurso de apelación sea atendido en los méritos. A la luz de lo anterior, resulta innecesaria la discusión del tercer error aducido por la peticionaria.
Por los fundamentos antes expuestos, se dictará senten-cia para revocar la emitida por el Tribunal de Circuito de Apelaciones y se devuelve el caso a dicho foro para la con-tinuación de los procedimientos, conforme a lo aquí resuelto.
El Juez Asociado Señor Negrón García disintió con una opinión escrita, a la cual se unió el Juez Asociado Señor Rebollo López.

 Posteriormente, dicho Banco fue sustituido por el Banco Santander, el cual compró los activos de Caguas Central Federal Savings Bank.


 En nuestra discusión hacemos referencia a las Reglas de Procedimiento Civil vigentes al momento de los hechos que nos ocupan. Cabe señalar, sin embargo, que las Reglas 43.1, 43.3 y 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, fueron en-mendadas en virtud de la Orden Administrativa Núm. 1 de 20 de enero de 1995, para conformarlas con la Ley de la Judicatura de Puerto Rico de 1994. Dichas enmiendas no alteraron su propósito o contenido en cuanto a lo aquí aplicable.